TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD
                   (HEARD JULY 25, 2017, AT JACKSON)

Vincent Taylor                              )   Docket No. 2015-06-0361
                                            )
v.                                          )   State File No. 78226-2014
                                            )
American Tire Distributors, et al.          )
                                            )
                                            )
Appeal from the Court of Workers’           )
Compensation Claims                         )
Joshua D. Baker, Judge                      )

                   Affirmed and Remanded—Filed August 15, 2017

The employee, a worker for a tire manufacturer, asserted a claim for a work-related back
injury, which the employer denied on the basis that the employee’s injury was not work-
related. The employee filed a petition for benefit determination, withdrew that petition,
and refiled a new petition more than one year after the employer last paid benefits. The
employer filed a motion for summary judgment, claiming that the withdrawal of the first
petition was tantamount to a nonsuit and that the claim was barred by the statute of
limitations because the second petition was filed more than one year after the employer’s
voluntary payment of benefits. The trial court determined the employee’s withdrawal of
the first petition amounted to an attempt to voluntarily nonsuit the claim. However, the
court concluded the nonsuit was ineffective because no notice of nonsuit was filed and no
order of nonsuit was entered by a judge. Accordingly, the trial court denied the motion
for summary judgment, finding the claim remained active and was not barred by the
statute of limitations. The employer has appealed. We affirm the trial court’s decision
and remand the case.

Presiding Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board in
which Judge David F. Hensley and Judge Timothy W. Conner joined.

John R. Lewis, Nashville, Tennessee, for the employer-appellant, American Tire
Distributors

Luvell L. Glanton, Nashville, Tennessee, for the employee-appellee, Vincent Taylor



                                           1
                         Factual and Procedural Background

       Vincent Taylor (“Employee”) alleges suffering injuries to his back lifting tires
while working for American Tire Distributors (“Employer”) on September 25, 2014.
Employer authorized a single medical visit and then denied the claim on the basis it was
not work-related. On October 30, 2014, Employer paid for Employee’s single authorized
doctor’s visit.

        Thereafter, Employee filed a petition for benefit determination on June 12, 2015,
seeking medical and temporary and permanent disability benefits. On July 17, 2015,
Employee “withdrew” his petition in order to obtain additional medical proof. The
withdrawal was memorialized in a “Notice of Withdrawal of Petition for Benefit
Determination,” which stated Employee “desire[d] to withdraw the [petition] to gather
additional medical documentation.” This document, signed and issued by a mediator,
stated that the parties could file an amended petition using the same docket and state file
numbers and that the mediator was issuing the notice of withdrawal pursuant to
Tennessee Code Annotated section 50-6-236.

       Employee filed a second petition for benefit determination approximately eight
months later on March 11, 2016. This petition requested the same relief as the first
petition, identified the same date of injury, described the same injury, and included the
same docket and state file number. There is no dispute that the second petition sought
benefits for the same injury as the first petition.

      Employer responded by filing a motion for summary judgment. Employer argued
that when Employee withdrew the first petition, the one-year statute of limitations in
Tennessee Code Annotated section 50-6-203(b)(2) (2016) began running again and that,
because the subsequent petition was filed over one year after the date of Employer’s last
voluntary payment on the claim, the claim was time-barred and should be dismissed.

      The trial court concluded that because no order of nonsuit had been entered by a
judge as required by Tenn. Comp. R. & Regs. 0800-02-21-.20(2) (2016), the claim had
remained pending notwithstanding its purported withdrawal. The trial court further
determined that the notice of withdrawal issued by the mediator had no legal effect on the
claim because the mediator lacked the authority to issue “a binding order.”
Consequently, the trial court denied the motion for summary judgment. Employer has
appealed.

                                  Standard of Review

       The grant or denial of a motion for summary judgment presents an issue of law
and, therefore, our standard of review is de novo with no presumption of correctness. Rye
v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015); McBee

                                            2
v. CSX Transp., Inc., No. W2015-01253-COA-R3-CV, 2017 Tenn. App. LEXIS 129, at
*14 (Tenn. Ct. App. Feb. 24, 2017). As such, we must “make a fresh determination of
whether the requirements of Rule 56 of the Tennessee Rules of Civil Procedure have
been satisfied.” Rye, 477 S.W.3d at 250.

                                                Analysis

        This case involves an issue of first impression, i.e., whether a “Notice of
Withdrawal of Petition for Benefit Determination” issued by a mediator serves as a
voluntary dismissal of the claim for purposes of the statute of limitations. Employer
argues that the notice of withdrawal was an effective voluntary dismissal of the claim and
that the second petition, which was filed more than one year after the voluntary payment
of benefits by Employer, is time-barred and should be dismissed. Employee, on the other
hand, argues that he did not voluntarily dismiss his claim but merely withdrew it until he
could gather additional medical proof. He asserts that the second petition was filed
consistently with instructions contained in the mediator’s notice of withdrawal and that
his claim is not time-barred.

       A petition for benefit determination, defined as “a request for the Bureau to
provide assistance in the resolution of any disputed issues in a workers’ compensation
claim,” Tenn. Comp. R. & Regs. 0800-02-21-.02(17) (2016), is the functional equivalent
of a complaint, Duck v. Cox Oil Co., No. 2015-07-0089, 2016 TN Wrk. Comp. App. Bd.
LEXIS 2, at *15 (Tenn. Workers’ Comp. App. Bd. Jan. 21, 2016). As such, it is the
vehicle by which a claim is commenced in the Court of Workers’ Compensation Claims.
See Tenn. Code Ann. § 50-6-203(b) (2016). Once a petition for benefit determination has
been filed, there are only four possible resolutions of the petition in the Court of
Workers’ Compensation Claims: adjudication by a judge; settlement of the claim
approved by a judge; a nonsuit or voluntary dismissal of the claim; or involuntary
dismissal of the claim.1

       Given that no mechanism exists in the workers’ compensation statutes or
regulations for “withdrawing” a petition for benefit determination, the trial court correctly
concluded that a withdrawal is the functional equivalent of a notice of nonsuit and that,
unless certain conditions are met, the nonsuit does not become effective.2 Because those
conditions were not met in this case, the trial court found that Employee’s attempt to

1
 Employer correctly points out that a petition for benefit determination must be filed to take advantage of
the Bureau of Workers’ Compensation’s mediation program, address discovery disputes, or have the
settlement of a claim approved by a judge. However, such petitions are still concluded in one of the ways
noted above: a settlement of the dispute, an adjudication of the dispute, or a dismissal of the dispute,
either voluntary or involuntary.
2
 A nonsuit is a “voluntary dismissal of a case . . . without a decision on the merits.” Black’s Law
Dictionary (10th ed. 2014).
                                                    3
withdraw, or nonsuit, his claim was ineffective and thus the claim remained an active
claim despite its purported withdrawal. We agree.

        Tennessee Code Annotated section 50-6-203 establishes a one-year statute of
limitations. The statute provides, in pertinent part, that

       [i]n instances when the employer has voluntarily paid workers’
       compensation benefits, within one (1) year following the accident resulting
       in injury, the right to compensation is forever barred, unless a petition for
       benefit determination is filed with the bureau . . . within one (1) year from
       the latter of the date of the last authorized treatment or the time the
       employer ceased to make payments of compensation to or on behalf of the
       employee.

Tenn. Code Ann § 50-6-203(b)(2). The parties agree that Employer made a single
voluntary payment of benefits on October 30, 2014. There is also no dispute that
Employee filed a petition for benefit determination within one year of that date.
However, it was withdrawn on July 17, 2015, and a second petition was not refiled until
some eight months later on March 11, 2016.

       Although the statutes and regulations applicable to workers’ compensation
disputes contain no mechanism for the “withdrawal” of a petition for benefit
determination, they do address nonsuits. Specifically, a party may take one voluntary
nonsuit “at any time after it has been filed unless the employee has been awarded
temporary benefits through an interlocutory order.” Tenn. Comp. R. & Regs. 0800-02-
21-.20(1) (2016). If a party elects to take a nonsuit, the party “may file a new claim for
benefits within ninety (90) days of the order of dismissal.” Id.; see also Tenn. Code Ann.
§ 50-6-239(c)(3) (2016) (“If a party who has filed a request for hearing files a notice of
nonsuit of the action, either party shall have ninety (90) days from the date of the order of
dismissal to institute an action for recovery of benefits . . . .”). However, “[a] notice of
voluntary non-suit shall not become binding until an order of non-suit has been issued by
a workers’ compensation judge.” Tenn. Comp. R. & Regs. 0800-02-21-.20(2).

        Here, Employee did not file a notice of nonsuit and a judge did not enter an order
of nonsuit as provided for in the regulations. The regulatory language, which has the
force of law, Hadzic v. Averitt Express, No. 2014-02-0064, 2015 TN Wrk. Comp. App.
Bd. LEXIS 14, at *7 (Tenn. Workers’ Comp. App. Bd. May 18, 2015), is clear and
unambiguous – a nonsuit “shall not” become binding unless a judge issues an order to
that effect, see Thomas v. Zipp Express, No. 2015-06-0546, 2017 TN Wrk. Comp. App.
Bd. LEXIS 22, at *11 n.4 (Tenn. Workers’ Comp. App. Bd. Mar. 15, 2017) (the words
“must” and “shall” are plain and unambiguous). No such order was entered in this case.
Accordingly, the trial court correctly concluded that Employee’s claim remained an
active claim, despite the purported withdrawal of the petition.

                                             4
         Moreover, as noted by the trial court, a “notice of withdrawal” issued by a
mediator has no legal effect.3 It does not serve to nonsuit the claim, which is the only
way a petition can voluntarily be withdrawn. Thus, if a party wishes to voluntarily
withdraw its petition, its only avenue is through a nonsuit as provided for in the pertinent
regulations. Otherwise, the claim remains pending and active. A contrary rule would
enable a party to withdraw a petition for benefit determination any time the party desired
more evidence to bolster its claim or defense, only to refile it, as many times as the party
deemed necessary.4 This on again/off again approach to litigating a workers’
compensation dispute is inconsistent with the legislative mandate of resolving cases in a
“fair, equitable, expeditious, and efficient” manner. Tenn. Code Ann. § 4-3-1409 (2016).
This case is a prime example. The case lay dormant for approximately eight months after
it began, the injury for which benefits are sought occurred nearly two years ago, and there
is still no end in sight to the parties’ dispute.

      In sum, we hold that a “Notice of Withdrawal of Petition for Benefit
Determination” issued by a mediator does not serve as a voluntary dismissal of the claim
for purposes of the statute of limitations. Thus, the trial court properly denied
Employer’s motion for summary judgment.

                                               Conclusion

       For the foregoing reasons, we affirm the decision of the trial court and remand the
case for any further proceedings that may be necessary.




3
 Although the mediator indicated she was issuing the notice of withdrawal pursuant to Tennessee Code
Annotated section 50-6-236, that statute does not address withdrawals or a mediator’s authority to issue
any such notice.
4
  If a party determines it needs additional time or information, it has multiple options available to it that
do not serve to discontinue the litigation or deprive the court of its ability to control the pace of the
litigation. For instance, a party may request more time or a continuance at the mediation stage, or it may
proceed with the mediation process and address the need for additional time with the trial court at a
scheduling hearing.
                                                     5
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD


Vincent Taylor                                           )   Docket No.   2015-06-0361
                                                         )
v.                                                       )   State File No. 78226-2014
                                                         )
American Tire Distributors, et al.                       )


                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 15th day of August, 2017.
 Name                    Certified   First Class   Via   Fax      Via     Email Address
                         Mail        Mail          Fax   Number   Email

 Luvell Glanton                                                     X     glantonfirm@gmail.com
 John Lewis                                                         X     john@johnlewisattorney.com
 Joshua Davis Baker,                                                X     Via Electronic Mail
 Judge
 Kenneth M. Switzer,                                                X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov